Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 102







In the Interest of C.L., a minor child



Natalie Anderson, 		Petitioner and Appellee



v.



C.L., minor child, 

C.K., Mother, 

C.L., Father, 

Guardian Ad Litem Barb Oliger; 

and the Executive Director of 

Human Services Department of ND, 		Respondents



C.L., Father, 		Appellant









No. 20110111







Appeal from the Juvenile Court of Burleigh County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Bryan D. Denham (on brief), Assistant State’s Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for petitioner and appellee.



Kent M. Morrow (on brief), 411 North Fourth Street, P.O. Box 2155, Bismarck, N.D. 58502-2155, for appellant.

Interest of C.L.

No. 20110111



Per Curiam.

[¶1]	C.L., father of the minor C.L., appeals from the juvenile court’s order terminating his parental rights.  C.L. argues the juvenile court made insufficient findings and improperly considered excluded evidence.  The district court found that the minor C.L. was deprived and that he had been in foster care for over six hundred consecutive days.  These findings are not clearly erroneous, and we summarily affirm the district court’s judgment under N.D.R.App.P. 35.1(a)(2).  
See
 
In re L.J.
, 2007 ND 74, ¶ 2, 734 N.W.2d 342 (“a court may terminate parental rights solely on a finding of (1) deprivation and (2) that the child has been in foster care . . . for at least four hundred fifty out of the previous six hundred sixty nights”) (quotations omitted).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner